Opinion issued August 20, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00318-CV
                           ———————————
             IN RE KRISTOFER THOMAS KASTNER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Kristofer Thomas Kastner, who has been deemed a vexatious

litigant subject to a prefiling order, has filed a pro se petition for writ of

mandamus, asking this Court to compel the respondent1 to grant permission for

relator to appeal from the trial court’s dismissal of the underlying case. See TEX.
1
      The respondent is the Honorable Ken Wise, Local Administrative Judge of Harris
      County, Texas. The underlying case is Kastner v. Harris County, Former Sheriff
      Tommy Thomas, and Harris County Sheriff’s Deputies Saulo Aguilar, Michael
      Lecompte, and M. Reynaud, No. 2008-45366 (189th Dist. Court, Harris County,
      Tex.).
CIV. PRAC. & REM. CODE ANN. § 11.102(c) (West Supp. 2012) (providing that

decision of local administrative judge denying litigant permission to file litigation

may be reviewed by petition for writ of mandamus to court of appeals); TEX. CIV.

PRAC. & REM. CODE ANN. § 11.103(a) (West Supp. 2012) ( “[A] clerk of a court

may not file a litigation, original proceeding, appeal, or other claim presented by a

vexatious litigant subject to a prefiling order . . . unless the litigant obtains an order

from the local administrative judge under Section 11.102 permitting the filing of

the litigation.”); In re Johnson, 390 S.W.3d 584, 585–86 (Tex. App.—Amarillo

2012, orig. proceeding); In re Potts, 357 S.W.3d 766, 768 (Tex. App.—Houston

[14th Dist.] 2011, orig. proceeding); Brown v. Texas Bd. of Nursing Exam’rs, 194

S.W.3d 721, 722–23 (Tex. App.—Dallas 2006, no pet.).

      We deny the petition for writ of mandamus.             All pending motions are

dismissed as moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                            2